       Case 3:20-cv-00041-DPJ-JCG Document 56 Filed 10/05/20 Page 1 of 2




                      IN THE UNITED STATES DISTRIC COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

TRIVIA BUCKHAULTER                                                                 PLAINTIFF

V.                                              CIVIL ACTION NO. 3:20-CV-41-DCB-JCG

MID-AMERICA APARTMENT
COMMUNITIES, INC.
JOHN DOE COMPANY 1-5                                                            DEFENDANTS

          NOTICE OF L. U. CIV. R. 7(b)(10) STATEMENT OF COMPLIANCE

       Defendant Mid-America Apartment Communities, pursuant to Rule 7(b)(10) of the

Uniform Local Rules of the United States District Courts for the Northern and Southern Districts

of Mississippi, files its statement indicating that there is opposition to its Motion to Amend Case

Management Order [Doc #54].

       RESPECTFULLY SUBMITTED this the 5th day of October, 2020.

                                              MID-AMERICA APARTMENT
                                              COMMUNITIES

                                              By Their Attorneys

                                              WATKINS & EAGER PLLC


                                      By:     /s/ Jimmy B. Wilkins
                                              Jimmy B. Wilkins
      Case 3:20-cv-00041-DPJ-JCG Document 56 Filed 10/05/20 Page 2 of 2




OF COUNSEL:

Jimmy B. Wilkins (MSB No. 10773)
Briana A. O’Neil (MSB No. 105714)
Watkins & Eager PLLC
400 East Capitol Street (39201)
Post Office Box 650
Jackson, Mississippi 39205
Telephone: (601) 965-1900
Facsimile: (601) 965-1901
Email: jwilkins@watkinseager.com

                                CERTIFICATE OF SERVICE

       I hereby certify I electronically filed the foregoing with the Clerk of the Court using the

ECF system which sent notification of such filing to the following:

       Abby Robinson
       Abby Robinson Law Firm PLLC
       227 East Pearl Street
       Jackson, MS 39201
       Email: arobinsonlawfirm@yahoo.com
       Email: abby@askabbylaw.com

       This the 5th day of October, 2020.


                                             /s/ Jimmy B. Wilkins
                                             Jimmy B. Wilkins




                                                 2
